Citation Nr: 0601325	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
May 1984 and over 6 years and one month of prior active 
military service of unverified dates.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, denied the 
veteran's claims seeking entitlement to service connection 
for sleep apnea and hypertension.  In September 2003, the 
Board remanded the case to the RO for additional development.  
The case has been returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action of them is required.


REMAND

Pursuant to the Board's September 2003 remand instructions, 
in December 2003, the AMC sent the veteran a letter notifying 
him of what records VA would attempt to obtain.  The letter 
was returned undelivered.  No subsequent attempt was made to 
resend the letter, even after a new mailing address was 
received.  Thus, the AMC should again attempt to provide 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  In the letter, the AMC should request that the 
veteran identify the military hospital in Germany that he 
reportedly received treatment for his hypertension and sleep 
apnea.  If the veteran identifies the hospital, VA should 
attempt to obtain these records.

Further, service medical records (SMRs) reflect that in May 
1976 a chest X-ray showed a small right upper lobe 
pneumothorax.  A February 1983 gastrointestinal checklist 
notes that the veteran's blood pressure reading was 134/90, 
standing.  

In September 1988, the National Personnel Records Center 
(NPRC) forwarded the SMRs to the RO; however no separation 
examination report or report of medical history, on which the 
veteran might have reported any relevant abnormality, is of 
record.  The AMC should attempt to obtain these reports.  
Additionally, the AMC should also request NPRC to verify all 
periods of the veteran's active duty service.  

In light of the foregoing, and to ensure full compliance with 
due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED for the following 
actions:

1.  The AMC should insure that all 
required VCAA notices concerning service 
connection for hypertension and sleep 
apnea are sent to the veteran.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the service 
connection issues on appeal.

2.  The AMC should request that the 
veteran provide the name and location of 
the military hospital in Germany that 
treated his hypertension and sleep apnea 
in or around 1986.  If the veteran 
provides the information, the AMC should 
attempt to obtain any relevant records.  

3.  The AMC should request that NPRC 
forward any available SMRs to include a 
separation examination report.  The NPRC 
should also attempt to verify all periods 
of active military service.  The verified 
periods should be set forth in the 
record.  

4.  If, and only if, the records search 
yields evidence of treatment for sleep 
apnea and/or hypertension in 1986 or 
earlier, then the AMC should make 
arrangements for the VA physician who 
conducted the April 2005 VA respiratory 
and hypertension examinations to offer 
addendum opinions.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, and answer the 
following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that hypertension and/or sleep apnea 
had its onset in service?  

II.  If the answer above is no, is 
it at least as likely as not (50 
percent or greater probability) that 
hypertension was shown within a year 
of separation from active service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  If 
the specified physician is not available, 
a qualified substitute may be used.  The 
veteran may be reexamined, if necessary.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


